DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment 
Claims 1, 3, 19-21, 23-24, 26-36, 98 are amended and field on 6/23/2022.
Claims 2, 4 are cancelled and claims 99-105 are newly added.
The amendment to claims 19, 20, 26 overcome the objection and 112 (b) rejection in the action mailed on 1/24/2022.
Cancellation of claim 2 overcome 112 (d) rejection in the cation mailed on 1/24/2022.
The action mailed on 9/27/2018 is mistaken check the priority document. Now, “not claiming the foreign priority” was acknowledged. 
Allowable Subject Matter
Claims 1, 3, 19-21, 23-24, 26-36, 98-105 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, an insufflation apparatus comprising: a housing; a gas generator, the gas generator comprising: a gas storage chamber a first cartridge mount on the housing adapted to receive a gas generating cartridge; an inlet; and a second cartridge mount adapted to receive a gas harvesting cartridge, the gas harvesting cartridge configured to recycle at least one component of gas received at the inlet to the gas outlet and/or the gas storage chamber; and a gas control heater assembly positioned and configured to control a pressure of the gas delivered to the body cavity of the patient in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Hiroyuki et al. (US. 2010188329A1) (“Hiroyuki”) is the closest prior art of record. Even though Hiroyuki discloses an insufflation apparatus comprising: a housing; a gas generator, the gas generator comprising: a gas storage chamber a first cartridge mount on the housing adapted to receive a gas generating cartridge; an inlet, Hiroyuki fails to disclose a second cartridge mount adapted to receive a gas harvesting cartridge, the gas harvesting cartridge configured to recycle at least one component of gas received at the inlet to the gas outlet and/or the gas storage chamber; and a gas control heater assembly positioned and configured to control a pressure of the gas delivered to the body cavity of the patient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remark, filed 6/23/2022, with respect to generator of Hiroyuki and newly added limitation have been fully considered and are persuasive.  The 103 rejection of claim 1 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783